UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51129 JAMES RIVER COAL COMPANY Exact name of registrant as specified in its charter) Virginia 54-1602012 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 901 E. Byrd Street, Suite 1600 Richmond, Virginia 23219 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (804) 780-3000 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesýNoo Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer ý Non-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoý Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesýNoo The number of shares of the registrant’s Common Stock, par value $.01 per share, outstanding as of October 15, 2007 was 16,745,083. FORM 10-Q INDEX Page PART IFINANCIAL INFORMATION 3 Item 1. Financial Statements. Condensed Consolidated Balance Sheets as of September 30, 2007 and December 31, 2006 3 Condensed Consolidated Statements of Operations for the three months ended September 30, 2007 and 2006 5 Condensed Consolidated Statements of Operations for the nine months ended September 30, 2007 and 2006 6 Condensed Consolidated Statements of Changes in Shareholders’ Equity and Comprehensive Loss for the nine months ended September 30, 2007 and the year year ended December 31, 2006 7 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 8 Notes to Condensed Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis ofFinancial Condition and Results of Operations. 19 Item 3. Quantitative and Qualitative Disclosure about Market Risk. 32 Item 4. Controls and Procedures. 33 PART IIOTHER INFORMATION 34 Item 1. Legal Proceedings. 34 Item 1A. Risk Factors. 34 Item2. Unregistered Sales of Equity Securities and Use of Proceeds. 45 Item 3. Defaults Upon Senior Securities. 46 Item4. Submission of Matters to a Vote of Security Holders. 46 Item 5. Other Information. 46 Item 6. Exhibits. 46 SIGNATURES 47 Certifications pursuant to Sections 302 and 906 of the Sarbanes-Oxley Act of 2002 -2- PART IFINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS JAMES RIVER COAL COMPANY AND SUBSIDIARIES Condensed Consolidated Balance Sheets (in thousands) September 30, 2007 December 31, 2006 Assets (Unaudited) Current assets: Cash $ 1,095 1,807 Receivables: Trade 48,144 47,383 Other 808 853 Total receivables 48,952 48,236 Inventories: Coal 9,962 5,512 Materials and supplies 8,371 7,448 Total inventories 18,333 12,960 Prepaid royalties 3,878 3,851 Other current assets 5,283 4,288 Total current assets 77,541 71,142 Property, plant, and equipment, at cost: Land 5,762 5,719 Mineral rights 191,143 190,346 Buildings, machinery and equipment 279,418 264,551 Mine development costs 28,564 21,727 Construction-in-progress 189 189 Total property, plant, and equipment 505,076 482,532 Less accumulated depreciation, depletion, and amortization 181,352 144,752 Property, plant and equipment, net 323,724 337,780 Goodwill 26,492 26,492 Other assets 20,562 15,840 Total assets $ 448,319 451,254 See accompanying notes to condensed consolidated financial statements -3- JAMES RIVER COAL COMPANY AND SUBSIDIARIES Condensed Consolidated Balance Sheets (in thousands) September 30, 2007 December 31, 2006 Liabilities and Shareholders' Equity (Unaudited) Current liabilities: Current portion of long-term debt $ 1,600 - Accounts payable 45,282 42,065 Accrued salaries, wages, and employee benefits 6,861 4,733 Workers' compensation benefits 9,300 9,300 Black lung benefits 2,630 2,630 Accrued taxes 4,956 6,028 Other current liabilities 12,367 8,975 Total current liabilities 82,996 73,731 Long-term debt, less current maturities (note 2) 202,644 167,493 Other liabilities: Noncurrent portion of workers' compensation benefits 47,165 44,134 Noncurrent portion of black lung benefits 25,370 24,136 Pension obligations 1,396 13,011 Asset retirement obligations 30,942 27,394 Deferred income taxes - 13,160 Other 1,827 1,798 Total liabilities 392,340 364,857 Commitments and contingencies (note 4) Shareholders' equity Preferred Stock, $1.00 par value.Authorized 10,000,000 shares - - Common stock, $.01 par value.Authorized 100,000,000 shares; issued and outstanding16,745,083 and 16,669,376, respectively 167 167 Paid-in-capital 126,168 124,191 Accumulated deficit (73,268 ) (37,704 ) Accumulated other comprehensive income (loss) 2,912 (257 ) Total shareholders' equity 55,979 86,397 Total liabilities and shareholders' equity $ 448,319 451,254 See accompanying notes to condensed consolidated financial statements -4- JAMES RIVER COAL COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Operations (in thousands, except per share data) (unaudited) Three Months Three Months Ended Ended September 30, 2007 September 30, 2006 Revenues $ 130,052 138,107 Cost of sales: Cost of coal sold 119,251 121,389 Gain on curtailment of pension plan (6,091 ) - Depreciation, depletion and amortization 17,358 19,220 Total cost of sales 130,518 140,609 Gross profit (loss) (466 ) (2,502 ) Selling, general and administrative expenses 8,062 7,959 Total operating loss (8,528 ) (10,461 ) Interest expense (note 2) 5,250 4,221 Interest income (81 ) (177 ) Miscellaneous income, net (84 ) (191 ) Total other expense, net 5,085 3,853 Loss before income taxes (13,613 ) (14,314 ) Income tax benefit (3,917 ) (5,900 ) Net loss $ (9,696 ) (8,414 ) Loss per common share (note 5) Basic loss per common share $ (0.60 ) (0.53 ) Shares used to calculate basic loss per share 16,044 15,899 Diluted loss per common share $ (0.60 ) (0.53 ) Shares used to calculate diluted loss per share 16,044 15,899 See accompanying notes to condensed consolidated financial statements -5- Condensed Consolidated Statements of Operations (in thousands, except per share data) (unaudited) Nine Months Nine Months Ended Ended September 30, 2007 September 30, 2006 Revenues $ 394,423 424,959 Cost of sales: Cost of coal sold 355,295 361,766 Gain on curtailment of pension plan (6,091 ) - Depreciation, depletion and amortization 54,621 55,124 Total cost of sales 403,825 416,890 Gross profit (loss) (9,402 ) 8,069 Selling, general and administrative expenses 23,225 21,723 Total operating loss (32,627 ) (13,654 ) Interest expense (note 2) 14,910 12,117 Interest income (403 ) (279 ) Charges associated with repayment of debt 2,421 - Miscellaneous income, net (371 ) (628 ) Total other expense, net 16,557 11,210 Loss before income taxes (49,184 ) (24,864 ) Income tax benefit (13,620 ) (14,487 ) Net loss $ (35,564 ) (10,377 ) Loss per common share (note 5) Basic loss per common share $ (2.23 ) (0.66 ) Shares used to calculate basic loss per share 15,983 15,829 Diluted loss per common share $ (2.23 ) (0.66 ) Shares used to calculate diluted loss per share 15,983 15,829 See accompanying notes to condensed consolidated financial statements -6- JAMES RIVER COAL COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Changes in Shareholders’ Equity and Comprehensive Loss (in thousands) (unaudited) Common stock shares Common stock par value Paid-in- capital Deferred stock based compensation Accumulated deficit Accumulated other comprehensive income (loss) Total Balances, December 31, 2005 16,653 $ 167 135,923 (13,226 ) (11,187 ) (410 ) 111,267 Adoption of SFAS 123R - - (13,226 ) 13,226 - - - Adoption of SFAS 158 Pension plan - (348 ) (2,650 ) (2,998 ) Black lung obligation - 1,324 1,324 Net loss - (26,169 ) - (26,169 ) Pension liability adjustment, net - 1,479 1,479 Comprehensive loss (24,690 ) Issuance of restricted stock awards, net of forfeitures 99 1 (1 ) - Repurchase of shares for tax withholding (83 ) (1 ) (2,350 ) - - - (2,351 ) Stock based compensation - - 3,845 - - - 3,845 Balances, December 31, 2006 16,669 167 124,191 - (37,704 ) (257 ) 86,397 Net loss - (35,564 ) - (35,564 ) Pension liability adjustment - 3,461 3,461 Amortization of excess black lung liability - (135 ) (135 ) Other - (157 ) (157 ) Comprehensive loss (35,721 ) Issuance of restricted stock awards, net of forfeitures 136 1 (1 ) - Repurchase of shares for tax withholding (60 ) (1 ) (878 ) - - - (879 ) Stock based compensation - - 2,856 - - - 2,856 Balances, September 30, 2007 16,745 $ 167 126,168 - (73,268 ) 2,912 55,979 See accompanying notes to condensed consolidated financial statements -7- JAMES RIVER COAL COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Nine Months Nine Months Ended Ended September 30, 2007 September 30, 2006 Cash flows from operating activities: Net loss $ (35,564 ) (10,377 ) Adjustments to reconcile net income to net cash provided by operating activities Depreciation, depletion, and amortization 54,621 55,124 Accretion of asset retirement obligations 1,559 1,556 Amortization of deferred financing costs 1,172 957 Amortization of deferred stock-based compensation 2,856 2,607 Deferred income tax benefit (13,317 ) (12,054 ) (Gain)/loss on sale or disposal of property, plant, and equipment 21 (208 ) Gain on curtailment of pension plan (6,091 ) - Write-off of deferred financing costs 2,421 - Changes in operating assets and liabilities: Receivables (716 ) (10,373 ) Inventories (5,373 ) (1,903 ) Prepaid royalties and other current assets (1,222 ) (2,357 ) Other assets (3,666 ) (3,989 ) Accounts payable 3,217 3,795 Accrued salaries, wages, and employee benefits 2,128 1,367 Accrued taxes (1,951 ) (1,700 ) Other current liabilities 3,519 4,717 Workers' compensation benefits 3,031 187 Black lung benefits 1,099 1,186 Pension obligations (2,063 ) (2,483 ) Asset retirement obligation (1,342 ) (744 ) Other liabilities 29 852 Net cash provided by operating activities 4,368 26,160 Cash flows from investing activities: Additions to property, plant, and equipment (36,945 ) (51,094 ) Proceeds from sale of property, plant, and equipment 15 6,676 Net cash used in investing activities (36,930 ) (44,418 ) Cash flows from financing activities: Proceeds from borrowings under long-term debt 40,000 - Repayment of long-term debt (800 ) - Payments on Revolver (24,493 ) (24,107 ) Proceeds from borrowings on Revolver 22,044 35,500 Principal payments under capital lease obligations (252 ) (258 ) Capitalized deferred financing costs (4,649 ) - Net cash provided (used) by financing activities 31,850 11,135 Decrease in cash (712 ) (7,123 ) Cash at beginning of period 1,807 8,936 Cash at end of period $ 1,095 1,813 See accompanying notes to condensed consolidated financial statements -8- JAMES RIVER COAL COMPANY AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) (1) Summary of Significant Accounting Policies and Other Information Description of Business and Principles of Consolidation The Company mines, processes and sells bituminous, steam- and industrial-grade coal through five operating complexes located throughout eastern Kentucky and one in southern Indiana. Substantially all coal sales and accounts receivable relate to the electric utility and industrial markets. The interim condensed consolidated financial statements include the accounts of the Company. The interim condensed consolidated financial statements of James River Coal Company and subsidiaries presented in this report are unaudited. All significant intercompany balances and transactions have been eliminated in consolidation. The results of operations for any interim period are not necessarily indicative of the results to be expected for the full year. These consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto for the year ended December 31, 2006. The balances presented as of or for the year ended December 31, 2006 are derived from the Company’s audited consolidated financial statements. Management of the Company has made a number of estimates and assumptions relating to the reporting of assets, liabilities, revenues and expenses and the disclosure of contingent assets and liabilities in order to prepare these condensed consolidated financial statements in conformity with U.S. generally accepted accounting principles. Significant estimates made by management include the valuation allowance for deferred tax assets, asset retirement obligations and amounts accrued related to the Company’s workers’ compensation, black lung, pension and health claim obligations. Actual results could differ from these estimates. In the opinion of management, the accompanying unaudited condensed consolidated financial statements contain all adjustments, consisting of normal recurring accruals, which are necessary to present fairly the consolidated financial position of the Company and the consolidated results of its operations and cash flows for all periods presented. Recent Accounting Pronouncements In July 2006, the FASB issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No.109” (FIN 48), which clarifies the accounting and disclosure for uncertainty in tax positions, as defined. FIN 48 seeks to reduce the diversity in practice associated with certain aspects of the recognition and measurement related to accounting for income taxes. The Company is subject to theprovisions of FIN 48as ofJanuary 1, 2007, and has analyzed filing positions in all of the federal and state jurisdictions where it is required to file income tax returns, as well as all open tax years in thesejurisdictions. The Company has identified its federal tax return and its state tax returns in Virginia, Kentucky and Indiana as “major” tax jurisdictions, as defined. The only periods subject to examination for the Company’s federal return are the 2004 through 2006 tax years. The periods subject to examination for the Company’s state returns in Virginia are years 2003 through 2006; Kentucky are years 2002 through 2006 and Indiana are years 2004 through 2006. The Company believes that its income tax filing positions and deductions will be sustained on audit and does not anticipate any adjustments that will result in a material change to its financial position.Therefore,no reservesfor uncertain income tax positionshave been recordedpursuant to FIN 48. In addition, the Company did not record a cumulative effect adjustment related to the adoption of FIN 48. The Company’s policy for recording interest and penalties associated income taxes is to record such items as a component of income taxes in the condensed consolidated statement of operations. -9- (2) Long Term Debt and Interest Expense Long-term debt is as follows (amounts in 000’s): September 30, 2007 December 31, 2006 Senior Notes $ 150,000 $ 150,000 Term Facility 39,200 - Senior Secured Credit Facility – Revolver 15,044 - Prior Senior Secured Credit Facility – Revolver - 17,493 Total long-term debt 204,244 167,493 Less amounts classified as current 1,600 - Total long-term debt, less current maturities $ 202,644 $ 167,493 Senior Notes In May 2005, the Company issued $150 million of Senior Notes due on June 1, 2012 (the Senior Notes). The Senior Notes are unsecured and accrue interest at 9.375% per annum. Interest payments on the Senior Notes are required semi-annually. The Company may redeem the Senior Notes, in whole or in part, at any time on or after June 1, 2009 at redemption prices ranging from 104.86% in 2009 to 100% in 2011. In addition, at any time prior to June 1, 2008, the Company may redeem up to 35% of the principal amount of the Senior Notes with the net cash proceeds of a public equity offering at a redemption price of 109.375%, plus accrued and unpaid interest to the redemption date. The Senior Notes limit the Company’s ability, among other things, to pay cash dividends. In addition, if a change of control occurs (as defined in the Indenture), each holder of the Senior Notes will have the right to require the Company to repurchase all or a part of the Senior Notes at a price equal to 101% of their principal amount, plus any accrued interest to the date of repurchase. Senior Secured Credit Facilities On February 26, 2007, the Company entered into a $35.0 million Revolving Credit Agreement (the Revolver) and a $100.0 million Term Credit Agreement (collectively the Facilities). The Term Credit Agreement consists of a $40.0 million term facility (the Term Facility) and a $60.0 million letter of credit facility (the Letter of Credit Facility). A portion of the proceeds from the Facilities were used to repay the Prior Revolver and the Prior Letter of Credit Facilities (defined below) and to pay fees and expenses associated with the Facilities. The remaining proceeds are available for working capital and other general corporate purposes. The Letter of Credit Facility does not constitute a loan to the Company and accordingly is not available for borrowing by the Company. The Letter of Credit Facility supports the issuance of up to $60 million of letters of credit by the Company. The Company entered into an Amendment and Waiver to the Senior Secured Credit Facility onAugust 7, 2007 (the Credit Amendment). The Credit Amendment waived defaults under the Facilities as of June 30, 2007, modified certain existing financial covenants in the Facilities and added a minimum liquidity threshold. The Credit Amendment also increased the interest rates on the Facilities by 0.75%, prohibited prepayments of the Term Loan for a period of one year and exempted up to $40 million of cash proceeds from an equity offering from mandatory prepayment requirements. The following is a summary of significant terms of the Facilities, as amended. Revolver Term Facility Letter of Credit Facility Maturity February 2012 February 2013 February 2013 Interest/Usage Rate Company’s option of Base Rate(a) plus 1.75% or LIBOR plus 2.75% per annum Company’s option of Base Rate(a) plus 3.75% or LIBOR plus 4.75% per annum 4.75% per annum Maximum Availability Lesser of $35.0 million and the borrowing base (b) $39.2 million as of September 30, 2007. $60.0 million Periodic Principal Payments None $400,000 is due quarterly. Not applicable (a) Base rate is the higher of (1) the Federal Fund Rate plus 0.5% and (2) the prime rate. -10- (b) The Revolver’s borrowing base is the sum of up to 85% of the eligible accounts receivable plus the lesser of (1) up to 60% of eligible inventory and (2) up to 85% of the net orderly liquidation value of eligible inventory; minus reserve from time to time set by administrative agent. The Revolver provides that the Company can use up to $10.0 million of the Revolver availability to issue letters of credit. The Revolver provides for a 2.75% fee on any outstanding letter of credits issued under the Revolver and a 0.5% fee on the unused portion of the Revolver. The Facilities require certain mandatory prepayments from certain asset sales, incurrence of indebtedness and excess cash flow. The Facilities include financial covenants that require the Company to maintain a minimum EBITDA and a maximum leverage ratio and limit capital expenditures, each as defined by the agreement. The Facilities are secured by substantially all of the Company’s assets. As of September 30, 2007, $9.9 million of the Revolver is available to the Company. The Company was in compliance with all of the financial covenants under the Facilities and the Senior Notes as of September 30, 2007. Interest Expense and Other During the three and nine months ended September 30, 2007, the Company paid approximately $1.2 million and $10.0 million, respectively, in interest.During the three and nine months ended September 30, 2006, the Company paid $0.3 million and $7.5 million, respectively, in interest. Prior Senior Secured Credit Facility As discussed above, all amounts outstanding under the Company’s Prior Senior Secured Credit Facility were repaid with proceeds from the Term Facility on February 26, 2007. The Prior Senior Secured Credit Facility consisted of a $25.0 million revolving credit facility (the Prior Revolver) and a $75.0 million letter of credit facility (the Prior Letter of Credit Facility). The Company wrote off $2.4 million of financing charges in connection with the repayment of the Prior Senior Secured Credit Facility. The write off of the financing charges is classified as charges associated with repayment of debt in the accompanying condensed consolidated statements of operations. (3) Equity Preferred Stock and Shareholder Rights Agreement The Company has authorized 10,000,000 shares of preferred stock, $1.00 par value per share, the rights and preferences of which are established by the Board of the Directors. The Company has reserved 500,000 of these shares as Series A Participating Cumulative Preferred Stock for issuance under a shareholder rights agreement (the Rights Agreement). On May 25, 2004, the Company’s shareholders approved the Rights Agreement and declared a dividend of one preferred share purchase right (Right) for each two shares of common stock outstanding. Each Right entitles the registered holder to purchase from the Company one one-hundredth (1/100) of a share of our Series A Participating Cumulative Preferred Stock, par value $1.00 per share, at a price of $200 per one one-hundredth of a Series A preferred share. The Rights are not exercisable until a person or group of affiliated or associated persons (an Acquiring Person) has acquired or announced the intention to acquire 20% or more of the Company’s outstanding common stock. In the event that the Company is acquired in a merger or other business combination transaction or 50% or more of the Company’s consolidated assets or earning power is sold after a person or group has become an Acquiring Person, each holder of a Right, other than the Rights beneficially owned by the Acquiring Person (which will thereafter be void), will receive, upon the exercise of the Right, that number of shares of common stock of the acquiring company which at the time of such transaction will have a market value of two times the exercise price of the Right. In the event that any person becomes an Acquiring Person, each Right holder, other than the Acquiring Person (whose Rights will become void), will have the right to receive upon exercise that number of shares of common stock having a market value of two times the exercise price of the Right. The rights will expire May 25, 2014, unless that expiration date is extended. The Board of Directors may redeem the Rights at a price of $0.001 per Right at any time prior to the time that a person or group becomes an Acquiring Person. -11- Equity Based Compensation Under the 2004 Equity Incentive Plan (the Plan), participants may be granted stock options (qualified and nonqualified), stock appreciation rights (SARs), restricted stock, restricted stock units, and performance shares. The total number of shares that may be awarded under the Plan is 1,650,000, and no more than 1,000,000 of the shares reserved under the Plan may be granted in the form of incentive stock options. Shares awarded or subject to purchase under the Plan that are not delivered or purchased, or revert to the Company as a result of forfeiture or termination, expiration or cancellation of an award or that are used to exercise an award or for tax withholding, will be again available for issuance under the Plan. At September 30, 2007, there were 428,872 shares available under the Plan for future awards. Restricted Stock Awards Pursuant to the Plan certain directors and employees have been awarded restricted common stock with such shares vesting over three to five years. The related expense is amortized over the vesting period. Restricted shares subject to continuing vesting requirements are included in diluted shares outstanding. Stock Options Awards Pursuant to the Plan certain directors and employees have been awarded options to purchase common stock with such shares vesting ratably over three to five years. The Company’s stock options have been issued at exercise prices equal to or greater than the fair value of the Company’s stock at the date of grant. The Company accounts for share-based compensation in accordance with SFAS No. 123R, “Share-Based Payment,” which was adopted January 1, 2006, utilizing the modified retrospective transition method. The following table highlights the expense related to share-based payment for the periods ended September 30 (in 000’s): Three months ended Nine months ended 2007 2006 2007 2006 Restricted stock $ 894 $ 870 $ 2,617 $ 2,433 Stock options 84 67 239 174 Stock based compensation $ 978 $ 937 $ 2,856 $ 2,607 Stock based compensation, net of taxes $ 699 $ 581 $ 2,065 $ 1,616 The fair value of the restricted stock outstanding and issued is equal to the value of shares at the grant date. At this time, the Company does not expect any of its restricted shares or options to be forfeited before vesting. The fair value of stock options was estimated using the Black-Scholes option pricing model.The Company used a risk free rate of 4.8% and a volatility of 50% for options issued during 2007.The Company uses historical experience to estimate its volatility.The Company has assumed no dividends would be issued in valuing its options. -12- The following is a summary of restricted stock and stock option awards for the nine months ended September 30, 2007: Restricted Stock Stock Options Weighted Weighted Average Average Number of Fair Value Number of Exercise Shares at Issue Shares Price December 31, 2006 739,720 $ 18.25 261,001 $ 16.07 Granted 148,036 4.65 25,000 14.60 Exercised/Vested (174,509 ) 14.42 - - Canceled (11,940 ) 18.52 (21,667 ) 17.72 September 30, 2007 701,307 16.33 264,334 15.79 The following table summarizes additional information about the stock options outstanding at September 30, 2007. Range of Exercise Price Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Life (Years) Aggregate Intrinsic Value (1)(in 000's) Oustanding at September 30, 2007 $10.80-$33.75 264,334 $15.79 7.2 $ - Exercisable at September 30, 2007 $10.80-$33.75 157,670 $15.74 6.9 $ - Vested and expected to vest at September 30, 2007 $10.80-$33.75 264,334 $15.79 7.2 $ - (1) The difference between a stock award's exercise price and the underlying stock's market price at September 30, 2007. No value is assigned to stock awards whose option price exceeds the the stock's market price at September 30, 2007. The following table summarizes the Company’s total unrecognized compensation cost related to stock based compensation as of September 30, 2007. Weighted Average RemainingPeriod Unearned Of Expense Compensation Recognition (in 000's) (in years) Stock Options $ 422 1.9 Restricted Stock 9,390 2.9 Total $ 9,812 (4) Commitments and Contingencies The Company has established irrevocable letters of credit totaling $56.0 million as of September 30, 2007 to guarantee performance under certain contractual arrangements. The letters of credit were issued under the Company’s Letter of Credit Facility (see note 2). The Company is involved in various claims and legal actions arising in the ordinary course of business. In the opinion of management, the ultimate disposition of these matters will not have a material adverse effect on the Company’s consolidated financial position, results of operations or liquidity. -13- (5) Earnings (loss) Per Share Basic earnings (loss) per share is computed by dividing net income (loss) available to common shareholders by the weighted average number of common shares outstanding during the period, excluding restricted common stock subject to continuing vesting requirements. Diluted earnings per share is calculated based on the weighted average number of common shares outstanding during the period and, when dilutive, potential common shares from the exercise of stock options and restricted common stock subject to continuing vesting requirements, pursuant to the treasury stock method. The following table provides a reconciliation of the number of shares used to calculate basic and diluted earnings per share (shares in 000’s): Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, 2007 2006 2007 2006 Weighted average number of common shares outstanding: Basic 16,044 15,899 15,983 15,829 Effect of dilutive instruments - Diluted 16,044 15,899 15,983 15,829 For periods in which there was a loss, the Company has excluded from its diluted earning per share calculation options to purchase shares with underlying exercise prices less than the average market prices and the unvested portion of time vested restricted shares, as inclusion of these securities would have reduced the net loss per share.The excluded instruments would have increased the diluted weighted average number of common shares by approximately 0.6 million and 0.7 million for the three months and nine months ended September 30, 2007, respectively, and 0.8 million and 0.9 million for the three months and nine months ended September 30, 2006, respectively. -14- (6) Pension Expense The components of net periodic benefit cost are as follows (amounts in 000’s): Three Months Ended Three Months Ended September 30, 2007 September 30, 2006 Service cost $ 724 624 Interest cost 900 805 Expected return on plan assets (1,027 ) (848 ) Net periodic benefit cost $ 597 581 Nine Months Ended Nine Months Ended September 30, 2007 September 30, 2006 Service cost $ 2,173 1,872 Interest cost 2,700 2,415 Expected return on plan assets (3,082 ) (2,544 ) Net periodic benefit cost $ 1,791 1,743 Effective September 30, 2007, the Company froze pension plan benefit accruals for all employees covered under its non-contributory defined benefit pension plan, resulting in a curtailment gain of $6.1 million.The weighted-average assumption used to determine the pension obligation as of September 30, 2007 are as follows: Discount rate 6.00 % Expected return on plan assets 7.50 % Measurement date September 30, 2007 -15- (7) Pneumoconiosis (Black Lung) Benefits The expense for black lung benefits consists of the following (amounts in 000’s): Three Months Ended Three Months Ended September 30, 2007 September 30, 2006 Service cost $ 142 131 Interest cost 397 348 Amortization of actuarial (gain) loss (45 ) 73 Total expense $ 494 552 Nine Months Ended Nine Months Ended September 30, 2007 September 30, 2006 Service cost $ 426 393 Interest cost 1,192 1,044 Amortization of actuarial (gain) loss (135 ) 219 Total expense $ 1,483 1,656 -16- (8) Income Taxes The Company accounts for income taxes in accordance with FASB Statement No. 109, Accounting for Income Taxes (“Statement No. 109”), which requires that deferred tax assets and liabilities be recognized using enacted tax rates for the effect of temporary differences between the book and tax bases of recorded assets and liabilities. Statement No. 109 also requires that deferred tax assets be reduced by a valuation allowance if it is more likely than not that some portion of the deferred tax asset will not be realized. In evaluating the need for a valuation allowance, the Company takes into account various factors, including the expected level of future taxable income. The Company also considered tax planning strategies in determining the deferred tax asset that will ultimately be realized. The estimated annual effective tax rate includes an assumption that not all of thegross deferred tax asset projected as of December 31, 2007 will more likely than not be realized.As of September 30, 2007, the Company has recorded a valuation allowance on its deferred tax assets of approximately $7.3 million. (9) Segment Information The Company mines, processes and sells bituminous, steam-and industrial-grade coal to electric utilities and industrial customers. The Company has two segments based on the coal basins in which the Company operates. These basins are located in Central Appalachia (CAPP) and in the Midwest (Midwest). The Company’s CAPP operations are located in eastern Kentucky and the Company’s Midwest operations are located in southern Indiana. Coal quality, coal seam height, transportation methods and regulatory issues are generally consistent within a basin. Accordingly, market and contract pricing have been developed by coal basin. The Company manages its coal sales by coal basin, not by individual mine complex. Mine operations are evaluated based on their per-ton operating costs. Operating segment results are shown below (amounts in thousands). -17- Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Revenues CAAP $ 106,519 114,077 326,424 354,306 Midwest 23,533 24,030 67,999 70,653 Corporate - Total $ 130,052 138,107 394,423 424,959 Depreciation, depletion and amortization CAAP $ 13,583 15,536 43,062 44,403 Midwest 3,729 3,655 11,456 10,637 Corporate 46 29 103 84 Total $ 17,358 19,220 54,621 55,124 Total operating income (loss) CAAP (1) $ (4,226 ) (7,172 ) (19,601 ) (3,504 ) Midwest (28 ) 417 (1,056 ) 745 Corporate (4,274 ) (3,706 ) (11,970 ) (10,895 ) Total $ (8,528 ) (10,461 ) (32,627 ) (13,654 ) Net earnings (loss) (2) CAAP (1) $ (4,226 ) (7,172 ) (19,601 ) (3,504 ) Midwest (28 ) 417 (1,056 ) 745 Corporate (5,442 ) (1,659 ) (14,907 ) (7,618 ) Total $ (9,696 ) (8,414 ) (35,564 ) (10,377 ) (1) CAAP operating income (loss) for the three and nine months ended September 30, 2007, includes a $6.1 million curtailment gain of the pension plan. (2) Income and expense items that are not included in income (loss) from operations are not allocated to the segments. September 30, December 31, 2007 2006 Total Assets CAAP $ 337,245 351,846 Midwest 94,445 93,384 Corporate 16,629 6,024 Total $ 448,319 451,254 Goodwill CAAP $ - - Midwest 26,492 26,492 Corporate - - Total $ 26,492 26,492 -18- ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIALCONDITION AND RESULTS OF OPERATIONS The following discussion and analysis is provided to increase the understanding of, and should be read in conjunction with, the Condensed Consolidated Financial Statements and accompanying notes contained herein and the Company’s annual report on Form 10-K for the year ended December 31, 2006. Overview We mine, process and sell bituminous, steam- and industrial-grade coal through six operating subsidiaries (“mining complexes”) located throughout eastern Kentucky and in southern Indiana. We have two reportable business segments based on the coal basins in which we operate (Central Appalachia (CAPP) and the Midwest (Midwest)). We derived 88% of our total revenues (contract and spot) in the nine months ended September 30, 2007 from coal sales to electric utility customers and the remaining 12% from coal sales to industrial and other companies or from synfuel handling fees. CAPP Segment In Central Appalachia, our coal is primarily sold to customers in the southern portion of the South Atlantic region of the United States. The South Atlantic Region includes the states of Florida, Georgia, South Carolina, North Carolina, West Virginia, Virginia, Maryland and Delaware. We have been providing coal to customers in the South Atlantic region since our formation in 1988. For the nine months ended September 30, 2007, CAPP produced 6.9 million tons of coal (including contract coal and purchased coal). Of the CAPP tons produced, 76% came from Company operated underground mines. For the nine months ended September 30, 2007, we shipped 6.8 million tons of coal and generated coal sale revenues of $321.0 million from our CAPP segment. For the nine months ended September 30, 2007, Georgia Power and South Carolina Public Service Authority were our largest customers, representing approximately 28% and 20% of our total revenues, respectively. No other CAPP customer accounted for more than 10% of our total revenues. Midwest Segment In the Midwest, the majority of our coal is sold in the East North Central Region, which includes the states of Illinois, Indiana, Ohio, Michigan and Wisconsin. For the nine months ended September 30, 2007, our Midwest mines produced 2.4 million tons of coal. Of the Midwest tons produced, 82% came from Company operated surface mines. For the nine months ended September 30, 2007, we shipped 2.4 million tons of coal and generated coal sale revenues of $68.0 million from our Midwest segment. For the nine months ended September 30, 2007, our Midwest segment’s largest customer was Hoosier Energy which represented approximately 7% of our total revenues. Results of Operations Three Months Ended September 30, 2007 Compared with the Three Months Ended September 30, 2006 The following tables shows selected operating results for the three months ended September 30, 2007 compared to the three months ended September 30, 2006 (in 000’s except per ton amounts). -19- Three Months Ended September 30, 2007 2006 Change Total Per Ton Total Per Ton Total Volume shipped (tons) 3,039 3,231 -6 % Revenues Coal sales $ 128,457 42.27 $ 137,734 42.63 -7 % Synfuel handling 1,595 373 328 % Cost of coal sold 119,251 39.24 121,389 37.57 -2 % Gain on curtailment of pension plan (6,091 ) (2.00 ) - Depreciation, depletion and amortization 17,358 5.71 19,220 5.95 -10 % Gross profit (loss) (466 ) (0.15 ) (2,502 ) (0.77 ) -81 % Selling, general and administrative 8,062 2.65 7,959 2.46 1 % Volume and Revenues by Segment Three Months Ended September 30, 2007 2006 CAPP Midwest CAPP Midwest Volume (tons) 2,224 815 2,374 857 Coal sales revenue $ 104,924 23,533 113,704 24,030 Average sales price per ton $ 47.18 28.87 47.90 28.04 Coal sales revenue for the three months ended September 30, decreased from $137.7 million in 2006 to $128.5 million in 2007. This decrease was due to a decrease in both tons sold and the average sales price per ton in CAPP.The decrease in tons sold in CAPP was due to weak market conditions for coal.For the three months ended September 30, 2007, the CAPP region sold approximately 1.9 million tons of coal under long-term contracts (85% of total CAPP sales volume) at an average selling price of $46.14 per ton.For the three months ended September 30, 2006, the CAPP region sold approximately 1.9 million tons of coal under long-term contracts (80% of total CAPP sales volume) at an average selling price of $44.80 per ton.For the three months ended September 30, 2007, the CAPP region sold 340,000 tons of coal (15% of total CAPP sales volume) to the spot market at an average selling price of $59.26 per ton.For the three months ended September 30, 2006, the CAPP region sold 466,000 tons of coal (20% of total CAPP sales volume) to the spot market at an average selling price of $60.40 per ton. The Midwest’s region sales of coal were under long term contracts for both the 2007 and 2006 periods. For the three months ended September 30, 2007, the Midwest region sold 815,000 tons at an average sales price of $28.87.For the three months ended September 30, 2006, the Midwest region sold 857,000 tons at an average sales price of $28.04. -20- Operating Costs by Segment Three Months Ended September 30, 2007 2006 CAPP Midwest Corporate CAPP Midwest Corporate Cost of coal sold $ 99,979 19,272 - 102,149 19,240 - Per ton 44.95 23.65 - 43.03 22.45 - Depreciation, depletion and amortization 13,583 3,729 46 15,536 3,655 29 Per ton 6.11 4.58 - 6.54 4.26 - Cost of Coal Sold For the three months ended September 30, the cost of coal sold, excluding depreciation, depletion and amortization, decreased from $121.4 million in 2006 to $119.3 million in 2007.Our cost per ton of coal sold in the CAPP region increased from $43.03 per ton in the 2006 period to $44.95 per ton in the 2007 period.This $1.92 increase in cost per ton of coal sold was due to several factors.Labor and benefit costs increased by $0.58 per ton in the 2007.This increase was primarily due to the impact of increased regulatory scrutiny, which negatively impacted our productivity, and increased benefit costs which were primarily the result of additional health benefits paid.Variable costs increased $0.91 per ton, due to an increase in equipment rental at our surface mines and the impact of additional fuel costs due to more surface tons being mined in the nine months ended September 30, 2007 as compared to 2006.Our cost per ton of coal sold in the Midwest increased $1.20 per ton to $23.65 per ton in the 2007 period.The increase was primarily due to a $1.81 per ton increase in labor costs due to an increase in wages and an increase in headcount.This increase in the Midwest was offset by a decrease in trucking costs of $0.46 per ton due to certain customers assuming responsibility for trucking costs. Gain on curtailment of pension plan Effective September 30, 2007, the Company froze pension plan benefit accruals for all employees covered under its non-contributory defined benefit pension plan, resulting in a curtailment gain of $6.1 million in the three months ended September 30, 2007. Depreciation, depletion and amortization For the three months ended September 30, depreciation, depletion and amortization decreased from $19.2 million in 2006 to $17.4 million in 2007.In the CAPP region, depreciation, depletion and amortization decreased $2.0 million to $13.6 million or $6.11 per ton.This decrease was primarily due to a drop in the depreciable assets base due to certain assets that became fully depreciated in May 2007. In the Midwest, depreciation, depletion and amortization for the three months ended September 30, 2007 increased $0.1 million to $3.7 million or $4.58 per ton. Selling, general and administrative Selling, general and administrative expenses were $8.0 million for the three months ended September 30, 2006 and $8.1 million for the three months ended September 30, 2007. Income Taxes Our effective tax rate for the three months ended September 30, 2007 was 29%.Our effective tax rate includes an income tax valuation allowance based on our forecasted taxable losses.See Critical Accounting Estimates - Income Taxes. In the same period in the prior year our effective tax rate was 41%. Our effective income tax rate is impacted by percentage depletion. Percentage depletion is an income tax deduction that is limited to a percentage of taxable income from each of our mining properties. Because percentage depletion can be deducted in excess of cost depletion, it creates a permanent difference and directly impacts the effective tax rate. Fluctuations in the effective tax rate may occur due to the varying levels of profitability (and thus, taxable income and percentage depletion) at each of our mine locations. -21- Nine Months Ended September 30, 2007 Compared with the Nine Months Ended September 30, 2006 The following tables shows selected operating results for the nine months ended September 30, 2007 compared to the nine months ended September 30, 2006 (in 000’s except per ton amounts). Nine Months Ended September 30, 2007 2006 Change Total Per Ton Total Per Ton Total Volume shipped (tons) 9,135 9,858 -7 % Revenues Coal sales $ 388,959 42.58 $ 421,652 42.77 -8 % Synfuel handling 5,464 3,307 65 % Cost of coal sold 355,295 38.89 361,766 36.70 -2 % Gain on curtailment of pension plan (6,091 ) (0.67 ) - - Depreciation, depletion and amortization 54,621 5.98 55,124 5.59 -1 % Gross profit (9,402 ) (1.03 ) 8,069 0.82 -217 % Selling, general and administrative 23,225 2.54 21,723 2.20 7 % Volume and Revenues by Segment Nine Months Ended September 30, 2007 2006 CAPP Midwest CAPP Midwest Volume (tons) 6,775 2,360 7,303 2,555 Coal sales revenue $ 320,960 67,999 350,999 70,653 Average sales price per ton $ 47.37 28.81 48.06 27.65 Coal sales revenue for the nine months ended September 30, decreased from $421.7 million in 2006 to $389.0 million in 2007. This decrease was due to a decrease in both tons sold and the average sales price per ton in CAPP.The decrease in tons sold in CAPP was due to weak market conditions for coal.For the nine months ended September 30, 2007, the CAPP region sold 6.0 million tons of coal under long term contracts (89% of total CAPP sales volume) at an average selling price of $46.22 per ton.For the nine months ended September 30, 2006, the CAPP region sold approximately 5.7 million tons of coal under long-term contracts (79% of total CAPP sales volume) at an average selling price of $44.66 per ton.For the nine months ended September 30, 2007, the CAPP region sold 777,000 tons of coal (11% of total CAPP sales volume) to the spot market at an average selling price of $56.43 per ton.For the nine months ended September 30, 2006, the CAPP region sold 1.6 million tons of coal (21% of total CAPP sales volume) to the spot market at an average selling price of $60.58 per ton. The Midwest’s region sales of coal were under long term contracts for both the 2007 and 2006 periods. For the nine months ended September 30, 2007, the Midwest region sold 2.4 million tons at an average sales price of $28.81. For the nine months ended September 30, 2006, the Midwest region sold 2.6 million tons at an average sales price of $27.65. Operating Costs by Segment Nine Months Ended September 30, 2007 2006 CAPP Midwest Corporate CAPP Midwest Corporate Cost of coal sold $ 299,801 55,494 - 304,241 57,525 - Per ton 44.25 23.51 - 41.66 22.51 - Depreciation, depletion and amortization 43,062 11,456 103 44,403 10,637 84 Per ton 6.36 4.85 - 6.08 4.16 - -22- Cost of Coal Sold For the nine months ended September 30, the cost of coal sold, excluding depreciation, depletion and amortization, decreased from $361.8 million in 2006 to $355.3 million in 2007.Our cost per ton of coal sold in the CAPP region increased from $41.66 per ton in the 2006 period to $44.25 per ton in the 2007 period.This $2.59 increase in cost per ton of coal sold was due to several factors.Labor and benefit costs increased by $0.78 per ton in the 2007 period.This increase was primarily due to the impact of increased regulatory scrutiny, which negatively impacted our productivity, and increased benefit costs which were primarily the result of additional health benefits paid.Variable costs increased by $1.05 per ton, primarily due to an increase in equipment rental at our surface mines an increase in maintenance and repair parts and the costs of complying with new safety standards and the impact of continuing regulatory scrutiny that began in 2006, which has impacted both our productivity and our overall mining costs.Our cost per ton of coal sold in the Midwest increased $1.00 per ton to $23.51 per ton in the 2007 period.The increase in cost per ton of coal sold was primarily due to a $1.91 per ton increase in labor costs due to an increase in wages and an increase in headcount.This increase in the Midwest was offset by a decrease in trucking costs of $0.63 per ton due to certain customers assuming responsibility for trucking costs. Gain on curtailment of pension plan Effective September 30, 2007, the Company froze pension plan benefit accruals for all employees covered under its non-contributory defined benefit pension plan, resulting in a curtailment gain of $6.1 million in the nine months ended September 30, 2007. Depreciation, depletion and amortization For the nine months ended September 30, depreciation, depletion and amortization decreased from $55.1 million in 2006 to $54.6 million in 2007.In the CAPP region, depreciation, depletion and amortization decreased $1.3 million to $43.1 million or $6.36 per ton.This decrease was primarily due to a drop in the depreciable assets base due to certain assets that became fully depreciated in 2007. In the Midwest, depreciation, depletion and amortization for the nine months ended September 30, 2007 increased $0.8 million to $11.5 million or $4.85 per ton.The increase in depreciation, depletion and amortization, in the Midwest, was due to capital expenditures which increased the depreciable asset base. Selling, general and administrative Selling, general and administrative expenses increased from $21.7 million for the nine months ended September 30, 2006 to $23.2 million for the nine months ended September 30, 2007.The lower expense in 2006 was in part due to $0.5 million decrease in taxes in the nine months ended September 30, 2006, due to a reduction in the accrual for franchise taxes. The remaining increase in 2007 was due to an increase in certain salary and benefit amounts. Charges associated with repayment of debt The Company wrote off $2.4 million of financing charges in connection with the repayment of the Prior Senior Secured Credit Facility. The write off of the financing charges is classified as charges associated with repayment of debt. Income Taxes Our effective tax rate for the nine months ended September 30, 2007 was 28%.Our effective tax rate includes an income tax valuation allowance based on our forecasted taxable losses.See Critical Accounting Estimates - Income Taxes. The nine months ended September 30, 2006 includes a deferred income tax benefit of $1.3 million or $0.08 per fully diluted share due to a reduction in future state tax rates as enacted in 2005. Adjusted for the benefit for the reduction in state tax rates, our effective tax rate for the nine months ended September 30, 2006 was 53%. Our effective income tax rate is impacted by percentage depletion. Percentage depletion is an income tax deduction that is limited to a percentage of taxable income from each of our mining properties. Because percentage depletion can be deducted in excess of cost depletion, it creates a permanent difference and directly impacts the effective tax rate. Fluctuations in the effective tax rate may occur due to the varying levels of profitability (and thus, taxable income and percentage depletion) at each of our mine locations. -23- Liquidity and Capital Resources As September 30, 2007, our outstanding long term debt consists of $150 million of Senior Notes due on June 1, 2012 (the Senior Notes) and amounts outstanding under our Senior Secured Credit Facilities (discussed below).The Senior Notes are unsecured and accrue interest at 9.375% per annum. Interest payments on the Senior Notes are required semi-annually. We may redeem the Senior Notes, in whole or in part, at any time on or after June 1, 2009 at redemption prices from 104.86% in 2009 to 100% in 2011. In addition, at any time prior to June 1, 2008, we may redeem up to 35% of the principal amount of the Senior Notes with the net cash proceeds of a public equity offering at a redemption price of 109.375%, plus accrued and unpaid interest to the redemption date. The Senior Notes limit our ability, among other things, to pay cash dividends. In addition, if a change of control occurs (as defined in the Indenture), each holder of the Senior Notes will have the right to require us to repurchase all or a part of the Senior Notes at a price equal to 101% of their principal amount, plus any accrued interest to the date of repurchase. At December 31, 2006, we also had a Prior Senior Secured Credit Facility consisting of a $25.0 million revolving credit facility (the Prior Revolver) and a $75.0 million letter of credit facility (the Prior Letter of Credit Facility). On February 26, 2007, we entered into a $35.0 million Revolving Credit Agreement (the Revolver) and a $100.0 million Term Credit Agreement (collectively the Facilities). The Term Credit Agreement consists of a $40.0 million term facility (the Term Facility) and a $60.0 million letter of credit facility (the Letter of Credit Facility). A portion of the proceeds from the Facilities were used to repay the Prior Revolver and Prior Letter of Credit Facilities and to pay fees and expenses associated with the Facilities. The remaining proceeds are available for working capital and other general corporate purposes. The Letter of Credit Facility does not constitute a loan to us and accordingly is not available for borrowing by us. The Letter of Credit Facility supports the issuance of up to $60 million of letters of credit. We entered into an Amendmentand Waiver to the Senior Secured Credit Facility onAugust 7, 2007 (the Credit Amendment). The Credit Amendment waived defaults under the Facilities as of June 30, 2007, modified certain existing financial covenants in the Facilities and added a minimum liquidity threshold. The Credit Amendment also increased the interest rates on the Facilities by 0.75%, prohibits prepayments of the Term Loan for a period of one year and exempts up to $40 million of cash proceeds from an equity offering from mandatory prepayment requirements. The following is a summary of significant terms of the Facilities, as amended. Revolver Term Facility Letter of Credit Facility Maturity February 2012 February 2013 February 2013 Interest/Usage Rate Our option of Base Rate(a) plus 1.75% or LIBOR plus 2.75% per annum Our option of Base Rate(a) plus 3.75% or LIBOR plus 4.75% per annum 4.75% per annum Maximum Availability Lesser of $35.0 million and the borrowing base (b) $39.2 million as of September 30, 2007. $60.0 million Principal Repayments None $400,000 is due quarterly. Not applicable (a) Base rate is the higher of (1) the Federal Fund Rate plus 0.5% and (2) the prime rate. (b) The Revolver’s borrowing base is the sum of up to 85% of the eligible accounts receivable plus the lesser of (1) up to 60% of eligible inventory and (2) up to 85% of the net orderly liquidation value of eligible inventory; minus reserves from time to time set by the administrative agent. The Revolver provides that we can use up to $10.0 million of the Revolver availability to issue letters of credit. The Revolver provides for a 2.75% fee on any outstanding letter of credits issued under the Revolver and a 0.5% fee on the unused portion of the Revolver. The Facilities require certain mandatory prepayments from certain asset sales, incurrence of indebtedness and excess cash flow. The Facilities include financial covenants that require us to maintain a minimum EBITDA,a maximum leverage ratio and a minimum liquidity threshold and limit capital expenditures, each as defined by the agreement. We were not in compliance with the minimum EBITDA and leverage ratio covenants required by our Senior Secured Credit Facility as of June 30, 2007. The Credit Amendment in August 2007 waived these defaults as of June 30, 2007, modified the existing financial covenants, added a minimum liquidity threshold and made other changes to the Facilities. As a result of the Credit Amendment, wewere in compliance with all of the financial covenants under the Facilities as of September 30, 2007. For more detail regarding the covenants under the Facilities, see Part II - Item 1A - Risk Factors - “We may be unable to comply with restrictions imposed by the terms of our indebtedness, which could result in a default under these instruments.”The Facilities are secured by substantially all of our assets. -24- Weplan to raise approximately $30 million of capital during the fourth quarter of 2007.We have not yet determinedthe type of equity security we will issue.We intend to use the proceeds from any suchtransaction to (1) to pay down the revolving credit facility; (2) to fund capital expenditures mandated by federal and state safety regulations; (3) to fund capital expenditures associated with cost-cutting changes to the mine portfolio; and (4) for general corporate purposes.We intend to review our capital raising options as expeditiously as possible, and expect tocomplete anysuch transactionprior to December 31, 2007.There can be no assurance however, that any such capital raising efforts can becompleted within this timeframe or on terms acceptable to us.We believe that the planned capital raise will allow us to meet our capital needs as described above and the minimum liquidity threshold of $25 million that will be effective under our Facilities at December 31, 2007. If necessary, we will consider the issuance of equity, the sale of assets or other alternatives to ensure that we remain in compliance with the covenants. Nothing in this Quarterly Report on Form 10-Q shall constitute an offer to sell or the solicitation of an offer to buy any securities. The following chart reflects the components of our debt as of September 30, 2007 and December 31, 2006: September 30, 2007 December 31, 2006 Senior Notes $ 150,000 $ 150,000 Term Facility 39,200 - Senior Secured Credit Facility – Revolver 15,044 - Prior Senior Secured Credit Facility – Revolver - 17,493 Total long-term debt 204,244 167,493 Less amounts classified as current 1,600 - Total long-term debt, less current maturities $ 202,644 $ 167,493 As a result of the completion of the Facilities, as amended, we expect to have adequate liquidity to operate our business throughout the remainder of 2007. We believe that we must pursue one of several options to meet the minimum liquidity requirement under the Facilities at December 31, 2007. Further, we believe that the proposed capital raise will allow us to meet the minimum liquidity requirement at December 31, 2007. At September 30, 2007, we had available liquidity of $11.0 million. This available liquidity consisted of cash and cash equivalents of $1.1 million and availability of $9.9 million under the Revolver. Our primary source of cash is expected to be sales of coal to our utility and industrial customers. The price of coal received can change dramatically based on supply and demand and will directly affect this source of cash. Our primary uses of cash include the payment of ordinary mining expenses to mine coal, capital expenditures and benefit payments. Ordinary mining expenses are driven by the cost of supplies, including steel prices and diesel fuel. Benefit payments include payments for workers’ compensation and black lung benefits paid over the lives of our employees as the claims are submitted. We are required to pay these when due, and are not required to set aside cash for these payments. We have posted surety bonds with state regulatory departments to guarantee these payments and have issued letters of credit to secure these bonds. We believe that our Letter of Credit Facility provides us with the ability to meet the necessary bonding requirements. Our secondary source of cash is theRevolver. We believe that cash on hand, cash generated from our operating activities, and availability under theRevolverwill be sufficient to meet our working capital needs, to fund our capital expenditures for existing operations and to meet our debt service obligations through the remainder of 2007. We believe that we must pursue one of several options to meet the minimum liquidity requirement under the Facilities at December 31, 2007. Further, we believe that the proposed capital raise will allow us to meet the minimum liquidity requirement at December 31, 2007. If these sources prove inadequate to meet our capital needs, we may considerthe sale of assets or other alternatives. Nevertheless, there are many factors beyond our control, including general economic, regulatory and coal market conditions that could have a material adverse impact on our ability to meet our liquidity needs. In the event that the sources of cash described above are not sufficient to meet our future cash requirements, we will need to reduce certain planned expenditures, seek additional financing, or both. If debt financing is not available on favorable terms, we may seek to raise funds through the issuance ofadditional equity securities. If such actions are not sufficient, we may need to limit our growth, sell assets or reduce or curtail some of our operations to levels consistent with the constraints imposed by our available cash flow, or both. Our ability to seek additional debt or equity financing may be limited by our existing and any future financing arrangements, economic and financial conditions, or both. In particular, our Senior Notes and the Facilities restrict our ability to incur additional indebtedness. We cannot provide assurance that any reductions in our planned expenditures or in our expansion would be sufficient to cover shortfalls in available cash or that additional debt or equity financing would be available on terms acceptable to us, if at all. Currently, our primary use of cash during the next several years is expected to be ordinary course of business expenses and capital expenditures for existing mines. We currently project that our capital expenditures for 2007 will be approximately $50 to $55 million. We expect that such expenditures will be funded through cash on hand; cash generated by operations and borrowings under our debt Facilities. Net cash provided by operating activities reflects net income or loss adjusted for non-cash charges and changes in net working capital (including non-current operating assets and liabilities). Net cash provided by operating activities was $4.4 million for the nine months ended September 30, 2007, and net cash provided by operating activities was $26.2 million for the nine months ended September 30, 2006. The decrease in cash provided by operations is primarily due to the increase in our net loss as compared to the prior year. During the nine months ended September 30, 2007, our net loss, as adjusted for non cash charges, was offset by a $3.3 million decrease in cash from our operating assets and liabilities. -25- Net cash used in investing activities decreased by $7.5 million to $36.9 million for the nine months ended September 30, 2007 as compared to the same period in 2006. The decrease was primarily due to a reduction in capital expenditures. Capital expenditures primarily consisted of new and replacement mine equipment and various projects to improve the production and efficiency of our mining operations.In the nine months ended 2006, we also received $6.7 million of proceeds from the sale of property. Net cash provided by financing activities was $31.9 million for the nine months ended September 30, 2007. During the nine months ended September 30, 2007, we received $40 million of proceeds from the Term Loan and had $15.0 million of net borrowings on our Revolver. These cash inflows were offset by a $17.5 million repayment of our Prior Revolver, $4.6 million of costs associated with the Senior Secured Credit Facilities and $1.1 million of other debt repayments. Reserves Marshall Miller & Associates, Inc. (MM&A) prepared a detailed study of our CAPP reserves as of March 31, 2004 based on all of our geologic information, including our updated drilling and mining data. MM&A completed their report on our CAPP reserves in June 2004. For the Midwest properties, MM&A also prepared a detailed study of the Midwest reserves as of February 1, 2005 for the reserves obtained in the acquisition of the Midwest properties and as of April 11, 2006 for certain additional reserves acquired in the second quarter of 2006. The MM&A studies were planned and performed to obtain reasonable assurance of the subject demonstrated reserves. In connection with the studies, MM&A prepared reserve maps and had certified professional geologists develop estimates based on data supplied by us and Triad using standards accepted by government and industry. We have used MM&A’s March 31, 2004 study as the basis for our current internal estimate of our Central Appalachia reserves and MM&A’s February 1, 2005 and April 11, 2006 studies as the basis for our current internal estimate of our Midwest reserves. Reserves for these purposes are defined by SEC Industry Guide 7 as that part of a mineral deposit which could be economically and legally extracted or produced at the time of the reserve determination. The reserve estimateswere prepared using industry-standard methodology to provide reasonable assurance that the reserves are recoverable, considering technical, economic and legal limitations. Although MM&A has reviewed our reserves and found them to be reasonable (notwithstanding unforeseen geological, market, labor or regulatory issues that may affect the operations), by assignment, MM&A has not performed an economic feasibility study for our reserves. In accordance with standard industry practice, we have performed our own economic feasibility analysis for our assigned reserves. It is not generally considered to be practical, however, nor is it standard industry practice, to perform a feasibility study for a company’s entire reserve portfolio. In addition, MM&A did not independently verify our control of our properties, and has relied solely on property information supplied by us. Reserve acreage, average seam thickness, average seam density and average mine and wash recovery percentages were verified by MM&A to prepare a reserve tonnage estimate for each reserve. There are numerous uncertainties inherent in estimating quantities and values of economically recoverable coal reserves as discussed in “Critical Accounting Estimates - Coal Reserves”. Based on the MM&A reserve studies and the foregoing assumptions and qualifications, and after giving effect to our operations from the respective dates of the studies through September 30, 2007, we estimate that, as of September 30, 2007, we controlled approximately 228.1 million tons of proven and probable coal reserves in the CAPP region and 42.5 millions tons in the Midwest region.
